      Case 2:17-cv-02121-TLN-DB Document 30 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM MARTIN HENDERSON,                            No. 2:17-cv-2121 DB P
12                      Plaintiff,
13          v.                                            ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14   CDCR DIRECTOR, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 6, 2019, the undersigned screened the instant complaint and determined that it

21   failed to state a claim upon which relief could be granted. (See ECF No. 26). As a result,

22   plaintiff was ordered to file an amended complaint within thirty days. (See id. at 6-7). Plaintiff

23   neither filed an amended complaint, nor did he respond to the court’s order in any way.

24          On April 14, 2020, the undersigned directed plaintiff to show cause within thirty days why

25   this action should not be dismissed for failure to prosecute and for failure to obey a court order.

26   (ECF No. 29). At that time, plaintiff was informed that a failure to respond to the order might

27   result in a recommendation that this action be dismissed. (See id. at 2). Once again, plaintiff

28   failed to respond to the court’s order in any way.
                                                       1
      Case 2:17-cv-02121-TLN-DB Document 30 Filed 05/21/20 Page 2 of 2

 1           In light of these facts, IT IS HEREBY ORDERED that the Clerk of Court randomly

 2   assign a District Court Judge to this action.

 3           IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

 4   for failure to state a claim, for failure to prosecute, and for failure to obey a court order. See 28

 5   U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 41(b); L.R. 110.

 6           These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 8   being served with these findings and recommendations, plaintiff may file written objections with

 9   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

11   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

12   Cir. 1991).

13   Dated: May 20, 2020

14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/hend2121.of&r.ftsac.ftp
18

19

20
21

22

23

24

25

26
27

28
                                                             2
